



EXHIBIT 10.2


EMPLOYMENT AGREEMENT
          THIS AGREEMENT dated April 22, 2016 is entered into by Newpark
Resources, Inc.  (the “Company ”), a Delaware corporation, and Matthew S.
Lanigan (the “Executive ”) and is intended to incorporate and accurately reflect
all prior negotiations, discussions, or agreements between the parties.
          WHEREAS, the Company desires: a) to retain the services of the
Executive as Vice President, and President, Newpark Mats and Integrated Services
(referred to as “President - Mats”); b) for the Executive to assume greater
responsibilities; and, c) for the Executive to enter into certain Non-compete
Agreements. All, in order to enhance shareholder value and grow the Company’s
business to its maximum potential, and as Executive has represented himself as
qualified to achieve these objectives, and as the parties mutually desire and
agree to enter into an employment relationship by means of this Employment
Agreement.
          NOW, THEREFORE in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the parties as follows:
1. Employment of Executive
1.1 Employment Term.   The Company hereby offers to employ Executive, and
Executive hereby agrees to serve as the President - Mats reporting to the
President and Chief Executive Officer of the Company on the terms and conditions
set forth in this Agreement. The period during which Executive is employed
hereunder shall be referred to as the “Employment Term.” The Executive’s
Employment Term under this Agreement shall commence on April 22, 2016, and shall
continue for a period of three (3) years (“Initial Term”) subject to the
provisions of Section 2 “Termination of Employment”, and shall automatically be
renewed for successive one (1) year periods thereafter unless Executive’s
employment is terminated by either party giving written notice to the other
party at least sixty (60) days in advance of the expiration of the initial or
any successive Employment Term. Termination by sixty (60) days written notice
pursuant to this Section 1.1 shall be treated as a termination by Executive
under Section 2.2 if given by Executive or as a termination without Cause under
Section 2.3 if given by the Company. 
           1.2 Compensation and Benefits.
(a)          Base Salary.   During the Employment Term, the Company will pay
Executive a base monthly salary at an annualized rate of at least Three Hundred
Fifteen Thousand Dollars ($315,000) per year (“Base Salary”).  The Company will
review annually Executive’s Base Salary and, at its reasonable discretion, may
increase such Base Salary as it deems appropriate, provided Executive’s Base
Salary for any subsequent twelve month year shall not be less than the preceding
twelve month year except with Executive’s prior written agreement.  Adjustments
in Base Salary shall be automatically incorporated herein by reference and be
contractual obligations of Company.  Such Base Salary shall be paid in
accordance with the Company’s standard payroll practice for its senior staff.
(b)          Incentive Compensation.   In addition to the Base Salary, during
the Employment Term Executive shall be eligible for participation in the 2010
Annual Cash Incentive Plan (“ACIP”) or any similar plan that replaces the ACIP,
subject to any amendments made at the Board’s discretion as provided herein. 
Performance measures and goals will be set by the Compensation Committee of the
Board.  The Target Award under the ACIP is equal to sixty-five (65%) percent of
Executive’s actual Base Salary paid for that calendar year.   Payout under the
ACIP for a particular year will be made in cash by March 31 of the next year,
e.g. payout for 2016 will occur prior to March 31, 2017, except to the extent of
any payments associated with achievement beyond the “over-achievement” level,
which are deferred, as provided for in the ACIP.  Actual awards, in accordance
with the Board approved plan and any amendments, are at the discretion of the
Compensation Committee, provided the Company represents and warrants to the
Executive that the terms of the ACIP will not be amended, modified, changed, or
interpreted or applied to make them less generous than they were on April 22,
2016, without prior written notice.





--------------------------------------------------------------------------------





(c)          Stock Options and Share Awards.   In addition, Executive shall be
eligible to participate in the Long Term Incentive Plan (“LTIP”) and to receive
such number of stock options, time -vested restricted stock and/or performance
restricted share awards as are granted by the Compensation Committee in
accordance with the Board approved plans (including the 2015 Employee Equity
Incentive Plan, all such plans being referred to as the “ Plans ”).  Vesting
shall be as provided in these existing Plans, and subject to any amendments.   
When used in this Agreement “stock” and “shares” mean the Company’s publicly
traded common stock, $.01 par value.  Further, throughout this Agreement, the
words “stock options, awards, and grants” are used separately or in various
combinations to describe awards of shares or the right to acquire shares of
Company stock under various Plans or this Agreement, or both.
(d)    Employment Inducement Awards. As an incentive to accepting employment
with the Company and entering into this Agreement, Executive will be awarded
upon the commencement of the Employment Term the following grants: Fifty
thousand (50,000) shares of time restricted stock, which restrictions shall be
removed (subject to other conditions precedent) over a four (4) year period as
follows - 50% on the second anniversary of the commencement of the Employment
Term and 50% on the fourth anniversary of the commencement of the Employment
Term.
(e)          Benefit Plans and Vacation.   Subject to the terms of such Plans,
throughout his employment under this Agreement, Executive shall be entitled to
participate in any and all employee benefits plans or programs of the Company to
the extent that he is otherwise eligible to participate under the terms of those
plans, including participation in any welfare benefit programs provided by the
Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance programs), and fringe benefits and perquisites available generally to
Executive Officers of the Company , including the provision of a car allowance.
The Company shall not be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing any benefit plan, or perquisite, so long as
such changes are similarly applicable to other Executive Officers of the
Company. During the Employment Term, Executive shall be entitled to life
insurance equal to three (3) times his Base Salary. The Executive shall also be
entitled to a car allowance in the amount of One Thousand Three Hundred Dollars
($1,300.00) per month in accordance with the Company’s Vehicle Policy.
During the Employment Term, but beginning on April 22, 2016 Executive shall be
entitled to four (4) weeks paid vacation each calendar year in accordance with
the Company’s policies in effect from time to time, provided the four (4) of
weeks of vacation provided in this paragraph shall not be reduced under such
policies.
(f)          Expense Reimbursement.   The Company will reimburse Executive in
full for all reasonable and necessary business, entertainment and travel
expenses incurred or expended by Executive in the performance of the duties
hereunder in accordance with the Company’s customary practices applicable to its
senior staff.
(g)             Location.    Executive will be located at the Company’s offices
in The Woodlands, Texas.
           1.3 Extent of Services; Conflicts of Interest. 
(a)           Executive shall devote substantially all of his working time,
attention and energies to the business of the Company, and its affiliated
entities.  Executive may be involved in charitable and professional activities,
trade and industry associations and the like providing these do not interfere
with the requirements of employment with the Company.
(b)           During the term of his employment under this Agreement, Executive
shall not, directly or indirectly, without the prior consent of the Chief
Executive Officer of Company, render any services to any other person or entity
or acquire any interests of any type in any other entity, that might be deemed
in competition with the Company or any of its subsidiaries or affiliates or in
conflict with his position, provided, however, that the foregoing shall not be
deemed to prohibit Executive from (a) acquiring, solely as an investment, any
securities of a partnership, trust, limited liability company, corporation or
other entity (i) so long as he remains a passive investor in such entity, (ii)
so long as he does not become part of any control group thereof, and (iii) so
long as such entity is not, directly or indirectly, in competition with the
Company or any of its subsidiaries or affiliates, or (b) serving as a
consultant, advisor or director of any corporation which has a class of
outstanding equity securities registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), and which is
not in competition with the Company or any of its subsidiaries or affiliates.
(c) Executive shall execute simultaneously with this Agreement, the two Unfair
Competition, Confidentiality and Non-Competition Agreements attached as Appendix
A and Appendix B.
(d)    Executive shall execute simultaneously with this Agreement an
Indemnification Agreement, in the form of the attached Appendix C, and that
agreement is incorporated by reference.





--------------------------------------------------------------------------------





1.4 Change of Control. Executive and Company shall execute a Change of Control
Agreement in the form of the attached Appendix D, and that agreement is
incorporated by reference herein.
2.  Termination of Employment.
           2.1 Termination.   Executive’s employment by the Company shall be
terminated (1) automatically, upon the death or disability (as defined below),
of Executive, or (2) at the election of Executive upon 30 days written notice to
the Company by Executive for Good Reason (as defined below) or his voluntary
resignation at his election and without Good Reason, (3) by the Company for
Cause (as defined below), (4) by the Company without Cause, or (5) at the end of
the Employment Term as defined in Section 1.1. 
           2.2 Early Termination.   If Executive’s employment is terminated by
Executive at any time before the end of the Employment Term for any reason other
than for Good Reason, Executive shall be entitled to receive only (i) his Base
Salary and other earned compensation through the date of termination and (ii)
such stock options, share awards, and grants as shall have fully vested before
the date of termination.
           2.3 Termination by Executive for Good Reason or by Company without
Cause.   If Executive’s employment is terminated by Executive for Good Reason or
by the Company without Cause, then Executive shall be entitled to receive:  (i) 
in a lump sum payment within thirty (30) days of the date of termination, an
amount equal to the greater of (A) Executive’s current annual Base Salary as
provided herein plus Target Award incentive (65%) for the remaining period of
the Initial Term or (B) Executive’s current annual Base Salary as provided
herein plus Target Award incentive (65%) for one year; (ii) full vesting of all
time restricted stock awarded at the commencement of employment (inducement
award), provided however, there shall be no vesting of annual options or stock
awards in the post-employment exercise period in accordance with the Plans;
(iii) the Company will pay the COBRA premium to continue the same coverage under
the Company’s group medical insurance program period for the greater of the
remaining period of the Employment Term or twelve (12) months subject to an
overall maximum of eighteen (18) months and; (iv) direct payment by the Company
for the costs of outplacement services obtained by the Executive within the one
(1) year period after termination, not to exceed $20,000.
           2.4 Termination for Cause.  If Executive’s employment is terminated
at any time during the Employment Term for Cause (as defined herein), then
Executive shall be entitled to receive only (i) his Base Salary through the date
of termination and (ii) such stock options, restricted stock awards, and grants
as shall have fully vested before the date of termination.  In any such event,
Executive shall be ineligible for and shall forfeit all rights with respect to
options and grants that have not vested as of the time of termination for Cause.
           2.5 Termination as a Result of Death.  If Executive dies during the
Employment Term, the Company shall pay to Executive’s surviving spouse or such
other person or estate as the Executive may from time to time designate by
written notice to the Company, or such other person as may be required by law,
the Company will pay the following amounts:  (i) any unpaid Base Salary or other
compensation for services rendered to the date of death, and any unpaid expenses
required to be reimbursed under this Agreement, and any earned but unpaid
bonuses for any prior period; (ii) as of the date of termination by reason of
Executive’s death, stock options previously awarded to Executive that have
vested as of the date of death in keeping with the governing Plans.  No awards
or grants contemplated by this Agreement, but not yet awarded to Executive as of
the time of his death shall be granted
           2.6 Termination as a Result of Disability.   The Company may
terminate Executive’s employment hereunder upon Executive becoming “Totally
Disabled.”  For purposes of this Agreement, Executive shall be considered
“Totally Disabled” if Executive has been physically or mentally incapacitated so
as to render Executive incapable of performing the essential functions of
Executive’s position with or without reasonable accommodation.  Executive’s
receipt of disability benefits for total disability under the Company’s
long-term disability plan or receipt of Social Security total disability
benefits shall be deemed conclusive evidence of Total Disability for purposes of
this Agreement. However, in the absence of Executive’s receipt of such long-term
disability benefits or Social Security benefits, the Chief Executive Officer in
good faith may determine that the Executive is disabled due to the needs of the
business and the unacceptable unavailability of Executive which is expected to
last for a continuous period of not less than six (6) months. In the event of
such disability, Executive will continue to receive his Base Salary for six (6)
months or until benefits become payable to the Executive under the terms of the
Company’s disability policy, whichever first occurs. 





--------------------------------------------------------------------------------





2.7 No Setoff.   The Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim,
right, or action which Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable, or benefits to be
provided to the Executive under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not the Executive obtains or seeks
to obtain other employment.  
2.8. Coordination of Benefits. In the event that the Employee is entitled to
benefits following Termination under any Change in Control Agreement with the
Company, the Employee shall have the right to elect whether to receive such
benefits under any such Change in Control Agreement or this Employment
Agreement, but not both.
3.        Miscellaneous Matters.
           3.1 Exclusive Dispute Resolution Procedure.   In the event either
party contends the other has not complied with a provision of this Agreement or
asserts any claims under ERISA, other than the Non-Compete Agreements (which are
specifically excluded from this procedure), prior to seeking arbitration as
provided for below, the party claiming a violation of this Agreement, shall
advise the other party, in writing, of the specifics of the claim, including the
specific provision alleged to have been violated, as well as provide the other
party with any supporting documentation the party desires to produce at that
time.  If the Company is disputing amounts that Executive contends are due to
him, the Company shall provide a complete statement of the amount it is
disputing, the reason it is disputing it, and supporting documentation upon
request by Executive.  The parties will thereafter meet and attempt to resolve
their differences in a period not to exceed thirty (30) days, unless the parties
agree in writing to mutually extend the time for one additional thirty (30) day
period.  Following such attempts to resolve any such dispute, either party may
require arbitration of the other.  In order to do so, the request must be timely
made, in writing, and delivered to the other party (Executive or the Chief
Executive Officer) within thirty (30) days following the end of the resolution
period (or any valid extension thereof) referenced herein above.  The parties
hereto agree that any controversy or claim arising out of or relating to this
Agreement, or any dispute arising out of the interpretation or application of
this Agreement, which the parties hereto are unable to resolve as provided for
above, shall be finally resolved and settled exclusively by arbitration in the
city where the Company’s headquarters are then located or such other location as
the parties may agree, by a single arbitrator in accordance with the substantive
laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act, which shall govern all applicable benefits
issues, in keeping with the above required procedure.  If the parties cannot
agree upon an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall choose the single
arbitrator within thirty (30) days of the date of the selection of the first
independent representative.  The legal expenses of each party shall be borne by
them respectively.  However, the cost and expenses of the arbitrator in any such
action shall be borne equally by the parties.  The arbitrator’s decision,
judgment and award shall be final, binding and conclusive upon the parties and
may be entered in the highest court, state or federal, having jurisdiction.  The
arbitrator to which any such dispute shall be submitted in accordance with the
provision of this Article shall only have jurisdiction and authority to
interpret, apply or determine compliance with the provisions of this Agreement,
but shall not have jurisdiction or authority to add to, subtract from, or alter
in any way the provisions of this Agreement.
           3.2 Headings.   Section and other headings contained in this
Agreement are for reference only and shall not affect in any way the meaning or
interpretation of this Agreement.





--------------------------------------------------------------------------------





          
3.3 Notices.   Any notice, communication, request, reply or advice (here
severally and collectively called “Notice”) required or permitted to be given
under this Agreement must be in writing and is effectively given by deposit in
the same in the United States mail, postage pre-paid and registered or certified
with return receipt requested, by national commercial courier for next day
delivery, or by delivering in person the same to the address of the person or
entity to be notified.  Notice deposited in the mail in the manner herein above
described shall be effective 48 hours after such deposit, Notice sent by
national commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery.  For purposes of Notice, the address of the parties shall, until
changed as hereinafter provided, be as follows:
 
(a)
If to the Company :
 
 
 
 
 
Newpark Resources, Inc.
 
 
9320 Lakeside Boulevard, Suite 100
 
 
The Woodlands, Texas 77381
 
 
Attention:      Chief Executive Officer

or at such address as the Company may have advised Executive in writing; and
 
(b)
If to Executive:
 
 
 
 
 
Matthew S. Lanigan
102 E. Bracebridge Circle
The Woodlands, Texas 77382
 
 
 
 
 
 

or at such other address as Executive may have advised the Company in writing.
           3.4 Waiver.   The failure by any party to enforce any of its rights
under this Agreement shall not be deemed to be a waiver of such rights, unless
such waiver is an express written waiver which has been signed by the waiving
party.  Waiver of any one breach shall not be deemed to be a waiver of and other
breach of the same or any other provision of this Agreement.
           3.5 Choice of Law.   The validity of the Agreement, the construction
of its terms and the determination of the rights and duties of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Texas without regard to choice of law principles.
           3.6 Invalidity of Provisions.   If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected.  To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.
           3.7 Entire Agreement; Written Modifications.   This Agreement, the
Non-Compete Agreements, and the specific documents referred to and incorporated
herein by reference (whether or not copies thereof are attached to this
Agreement)  together contain the entire agreement between the parties and
supersedes all prior or contemporaneous representations, promises,
understandings and agreements between Executive and the Company.
           3.8 No Assignments; Assumption by Successor.   This Agreement is
personal to the Company and the Executive and may not be assigned by either
party without the prior written consent of the other.  The Company will require
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Company
to (i) expressly assume and agree to perform this Agreement in the same manner
and the same extent the Company would be required to perform it as if no such
succession had taken place; and (ii) notify the Executive of the assumption of
this Agreement within ten days of such assumption.  Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be considered a Good Reason for the Executive to resign from
the Company.   As used in this Agreement, Company shall mean Newpark Resources,
Inc., and any successor to its business and/or assets as aforesaid which assumes
and agrees to perform this agreement by operation of law or otherwise.  However,
this Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators’
successors, heirs, and distributes, devisees, and legatees.
           3.9 Attorney’s Fees.  The prevailing party in any action brought to
enforce this Agreement shall be entitled, in addition to such other relief that
may be granted, to a reasonable sum for attorney’s fees and costs incurred by
such party in enforcing or defending against an action to enforce this
Agreement.





--------------------------------------------------------------------------------





           3.10 Definitions.  In this Agreement:
           (a)  “Cause” when used with reference to termination of the
employment of Executive by the Company for “Cause”, shall mean:
 
(1)
Executive’s conviction by a court of competent jurisdiction of, or entry of a
plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony; or
 
 
 
 
(2)
dishonesty; willful misconduct or gross neglect by Executive of his obligations
under this Agreement that results in material injury to the Company;
 
 
 
 
(3)
appropriation (or an overt act attempting appropriation) by Executive of a
material business opportunity of the Company;
 
 
 
 
(4)
theft, embezzlement or other similar misappropriation of funds or property of
the Company by Executive; or
 
 
 
 
(5)
the failure of Executive to follow the reasonable and lawful written
instructions or policy of the Company with respect to the services to be
rendered and the manner of rendering such services by Executive provided
Executive has been given reasonable and specific written notice of such failure
and opportunity to cure and no cure has been effected or initiated within a
reasonable time, but not less than 90 days, after such notice.

           (b)  “Good Reason” means any of the following:
 
 
 
 
(1)
the Company adversely changes Executive’s title or changes in any material
respect the responsibilities, authority or status of Executive without prior
notice and acceptance;
 
 
 
 
(2)
the substantial or material failure of the Company to comply with its
obligations under this Agreement or any other agreement that may be in effect
that is not remedied within a reasonable time after specific written notice
thereof by Executive to the Company;
 
 
 
 
(3)
the diminution of the Executive’s salary and or a material diminution of the
Executive’s benefits without prior notice and acceptance;
 
 
 
 
(4)
the failure of the Company to obtain the assumption of this Agreement by any
successor or assignee of the Company;
 
 
 
 
(5)
Requiring Executive to relocate more than 50 miles from The Woodlands, Texas;
 
 
 
 
(6)
provided that in any of the above situations, Executive has given reasonable and
specific written notice to the Chief Executive Officer of such failure and the
Company has been given a reasonable opportunity to cure and no cure has been
effected or initiated within a reasonable time after such notice.

               3.11 Section 409A.
(a)           If Executive is a “key employee,” as defined in Section 416(i) of
the Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to Section
409A of the Code (after taking into account all applicable exceptions to Section
409A of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Agreement on account of the Executive’s
“separation from service” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of the
Executive’s separation from service (or, if earlier, the date of death of the
Executive).
(b)           For purposes of Section 409A of the Code (including, but not
limited to, application of the exceptions for short-term deferrals and for
“separation pay only upon involuntary separation from service”), each payment
provided for under this Agreement is hereby designated as a separate payment,
rather than a part of a larger single payment or one of a series of payments.





--------------------------------------------------------------------------------





(c)    Any amount that Executive is entitled to be reimbursed under this
Agreement will be reimbursed to Executive as promptly as practicable and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses to be reimbursed are incurred, and the amount of the
expenses eligible for reimbursement during any calendar year. In addition, any
such reimbursement payments described in this Section shall not be subject to
liquidation or exchange for any other payment or benefit.
(d)    In the event that Executive is required to execute a release to receive
any payments from the Company that constitute nonqualified deferred compensation
under Section 409A of the Code, payment of such amounts shall not commence until
the sixtieth (60th) day following Executive’s separation from service with the
Company. Any installment payments suspended during such sixty (60) day period
shall be paid as a single lump sum payment on the first payroll date following
the end of such suspension period.


Executed as of the date first written above.
Signed:
_/s/ Matthew S. Lanigan______
 
Signed:
__/s/ Paul L. Howes________
 
Matthew S. Lanigan
 
 
Paul L. Howes
 
(Executive)
 
 
President & CEO
 
 
 
 
Newpark Resources, Inc
 
 
 
 
 
Witness:
_/s/ Kerrie-Anne Lanigan_____
 
Witness:
__/s/ Lily Reynosa__________
 
Kerrie-Anne Lanigan
 
 
Lily Reynosa










--------------------------------------------------------------------------------





APPENDIX A
ANCILLARY LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
           THIS LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT (this “Ancillary Agreement”) dated and effective as of
April 22, 2016 is made by Matthew S. Lanigan (“Executive”) and Newpark
Resources, Inc.  (the “Company”).
RECITALS:
           WHEREAS , Executive and the Company have entered into an Agreement
dated this date (the “ Employment Agreement ”), to which this Agreement is
ancillary and incorporated by reference, pursuant to which, among other things,
the Company agrees to make certain payments to Executive; and
           WHEREAS, pursuant to the Employment Agreement, the Company and
Executive have agreed to enter into this Ancillary Agreement; and
           NOW, THEREFORE, in consideration of Executive’s Employment Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
           1.          Definitions.   Each capitalized term not defined herein
shall have the meaning assigned to that term in the Employment Agreement.
           2.          Confidentiality.   Executive acknowledges that in the
course of his relationship with the Company and its related entities Newpark
Drilling Fluids, Newpark Mats and Integrated Services, Newpark Canada, and other
affiliates (the “ Related Entities ” or referred to collectively with Newpark
Resources as the “ Company ”) he will in the future receive certain trade
secrets, programs, lists of customers and other confidential or proprietary
information and knowledge concerning the business of the Company and its Related
Entities (hereinafter collective referred to as “ Confidential Information ”)
which the Company desires to protect.  Executive understands that the
information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information.  Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose.  Executive further agrees to comply with the confidentiality
and other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters.  On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
           3.          Specific Covenants.
                       (a)        This Agreement.   The terms of this Agreement
constitute Confidential Information, which Executive shall not disclose to
anyone other than his spouse, attorney, accountant, or as may be required by the
Company or by law.
                      (b)         Company Property.   All written materials,
customer or other lists or data bases, records, data, and other documents
prepared or possessed by Executive during Executive’s employment with the
Company are the Company’s property.  All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property.  All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property.  At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company.  Included in the above are all such data that
Executive had access to, over, or possessed.  The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.





--------------------------------------------------------------------------------





                       (c)         Confidential Information; Non-Disclosure.  
Executive acknowledges and stipulates that the business of the Company is highly
competitive, cost and price sensitive, and that he in connection with his work
and job have had access to Confidential Information relating to the Company’s
businesses and their methods and operations.  For purposes of this Agreement, “
Confidential Information ” means and includes the Company’s confidential and/or
proprietary information and/or trade secrets that have been developed or used
and/or will be developed and that cannot be obtained readily by third parties
from outside sources.  Confidential Information includes, by way of example and
without limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information.  Information need not
qualify as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement. 
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors.  Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
                      (d)          Unfair Competition Restrictions.   Executive
agrees that for a period of twenty- four (24) months following the date of his
termination (“ Restricted Term ”), he will not, directly or indirectly, for
himself or for others, anywhere in those areas where the Company currently
(including the City of New Orleans and its surrounding parishes, and in those
cities or parishes listed in Attachment “A-1” attached hereto) (the “ Restricted
Area ”) conducts or is seeking to conduct business of the same nature as the
Company, including the Related Entities, do any of the following, unless
expressly authorized by the Chief Executive Officer of the Company: Engage in,
or assist any person, entity, or business engaged in, the selling or providing
of products or services that would displace the products or services that (i)
the Company is currently in the business of providing and was in the business of
providing, or is planning to be in the business of providing, at the time of the
execution of this Agreement, or (ii) that Executive had involvement in, access
to, or received Confidential Information about in the course of employment.  The
foregoing is expressly understood to include, without limitation, the business
of the manufacturing, selling and/or providing products or services of the same
type offered and/or sold by the Company.
           4.          Prohibition on Circumvention.   It is further agreed that
during the Restricted Term, Executive cannot circumvent these covenants by
alternative means or engage in any of the enumerated prohibited activities in
the Restricted Area by means of telephone, telecommunications, satellite
communications, correspondence, or other contact from outside the Restricted
Area.  Executive further understands that the foregoing restrictions may limit
his ability to engage in certain businesses during the Restricted Term, but
acknowledge that these restrictions are necessary to protect the Confidential
Information and business interests of the Company.
           5.          Proviso.   It is agreed that these covenants do not
prevent Executive from using and offering the general management or other skills
that he possessed prior to receiving access to Confidential Information and
knowledge from the Company.  This Agreement creates an advance approval process,
and nothing herein is intended, or will be construed as, a general restriction
against Executive’s pursuit of lawful employment in violation of any controlling
state or federal laws.  Executive is permitted to engage in activities that
would otherwise be prohibited by this covenant if such activities are determined
in the sole discretion of the Chief Executive Officer of the Company, and
authorized in writing, to be of no material threat to the legitimate business
interests of the Company.
           6.          Non-Solicitation of Customers.   For a period of
twenty-four (24) months following Executive’s termination of employment or
employment agreement, Executive agrees not to call on, service, or solicit
competing business from customers of the Company, in the Restricted Area, whom
he, within the previous twenty-four (24) months, (i) had or made contact with,
or (ii) induce or encourage any such customer or other source of ongoing
business to stop doing business with the Company.  This provision does not
prohibit Executive from managing or providing other services or products that
are not a product or services currently offered by the Company.





--------------------------------------------------------------------------------





           7.          Non-Solicitation of Employees.   For a period of
twenty-four (24) months following the date of Executive’s termination of
employment or employment agreement, Executive will not, either directly or
indirectly, call on, solicit, encourage, or induce any other employee or officer
of the Company, whom he had contact with, knowledge of, or association within
the course of employment with the Company to discontinue his or his employment,
and will not assist any other person or entity in such a solicitation.
           8.          Non-Disparagement.   Executive covenants and agrees he
will not engage in any pattern of conduct that involves the making or publishing
of written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company or its respective management or products
and services.
           9.          Separability of Covenants.   The covenants contained in
Section 3 herein constitute a series of separate but ancillary covenants, one
for each applicable parish in the State of Louisiana set forth in this Agreement
or Attachment “A-1” hereto.  If in any judicial proceeding, a court shall hold
that any of the covenants set forth in Section 3 exceed the time, geographic, or
occupational limitations permitted by applicable law, Executive and the Company
agree that such provisions shall and are hereby reformed to the maximum time,
geographic, or occupational limitations permitted by such laws, Further, in the
event a court shall hold unenforceable any of the separate covenants deemed
included herein, then such unenforceable covenant or covenants shall be deemed
eliminated from the provisions of this Agreement for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.  Executive and the Company further agree that
the covenants in Section 3 shall each be construed as a separate agreement
independent of any other provisions of this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement, his Employment Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants of Section 3.
           10.         Consideration.   Executive acknowledges and agrees that
no other consideration for Executive’s covenants in this Agreement, other than
that specifically referred to in Section 1 of the Employment Agreement, has or
will be paid or furnished to him by the Company or the Related Entities.
           11.         Return of Items.  Upon termination and/or retirement,
Executive will return any computer related hardware or software, cell phone,
keys, or other data or company property in his possession or control, including
all customer list(s), pricing documents, etc., to the Company, except as may be
specifically provided for to the contrary in the Employment Agreement.
           12.         Meaning of Certain Terms.   All non-capitalized terms in
Sections 3 and 4 are intended to and shall have the same meanings that those
terms (to the extent they appear therein) have in La.  R.  S.  23:921.C. 
Subject to and only to the extent not consistent with the foregoing sentence,
the parties understand the following phrases to have the following meanings:
                       (a)          The phrase “ carrying on or engaging in a
business similar to the business of the Company ” includes engaging, as
principal, executive, employee, agent, trustee, advisor, consultant or through
the agency of any corporation, partnership, association or agent or agency, in
any business which conducts business in competition with the Company (including
its Related Entities) or being the owner of more than 1% of the outstanding
capital stock of any corporation, or an officer, director, or employee of any
corporation or other entity, (other than the Company or a corporation or other
entity, affiliated with the Company) or a member or employee or any partnership,
or an owner or employee of any other business, which conducts a business or
provides a service in the Restricted Area in competition with the Company or any
affiliated corporation or other entity.  Moreover, the term also includes (i)
directly or indirectly inducing any current customers of the Company, or any
affiliated corporation or other entity, to patronize any product or service
business in competition with the Company or any affiliated corporation or other
entity, (ii) canvassing, soliciting, or accepting any product or service
business of the type conducted by the Company or any affiliated corporation or
other entity (iii) directly or indirectly requesting or advising any current
customers of the Company or any affiliated corporation or other entity, to
withdraw, curtail or cancel such customer’s business with the Company or any
affiliated corporation or other entity; or (iv) directly or indirectly
disclosing to any other person, firm, corporation or entity, the names or
addresses of any of the current customers of the Company or any affiliated
corporation or other entity or the rates or other terms on which the Company
provides services to its customers.  In addition, the term includes directly or
indirectly, through any person, firm, association, corporation or other entity
with which Executive is now or may hereafter become associated, causing or
inducing any present employee of the Company or any affiliated corporation or
other entity to leave the employ of the Company or any affiliated corporation or
other entity to accept employment with Executive or with such person, firm,
association, corporation, or other entity.
                    (b)          The phrase “a business similar to the business
of the Company” means mat sales and rentals (site construction), and drilling
and completion fluids and related businesses.





--------------------------------------------------------------------------------





                    (c)          The phrase “carries on a like business”
includes, without limitation, actions taken by or through a wholly-owned
subsidiary or other affiliated corporation or entity.
                    (d)          All references to the Company shall also be
deemed to refer to and include the Related Entities.
           13.         Reasonable Restrictions.   Executive represents to the
Company that the enforcement of the restrictions contained in this Agreement
would not be unduly burdensome to Executive and acknowledges that Executive is
willing and able, subject to the Restricted Area as defined herein, to compete
in other geographical areas not prohibited by this Agreement.  The parties to
this Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
           14.         Entire Agreement.   Except with respect to the Employment
Agreement executed concurrently herewith, and with respect to certain matters
included in a separate Agreement being entered into between Executive and the
Company on the date of this Agreement (“ Appendix B and B-1 ”), this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Agreement and supersedes and is in full substitution for
any and all prior agreements and understandings whether written or oral between
said parties relating to the subject matter of this Agreement.  This Agreement
shall not supersede or substitute for, nor be superseded or substituted by, the
Employment Agreement, but shall have full force and effect concurrently
therewith.
           15.         Amendment.   This Agreement may not be amended or
modified in any respect except by an agreement in writing executed by the
parties in the same manner as this Agreement except as provided in Section 18 of
this Agreement.
           16.         Assignment.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) may not be assigned
by the Company in a manner inconsistent with 3.8 of Executive’s Employment
Agreement without the consent of Executive in connection with the sale, transfer
or other assignment of all or substantially all of the capital stock or assets
of, or the merger of, the Company, provided that the party acquiring such
capital stock or assets or into which the company merges assumes in writing the
obligations of the Company hereunder and provided further that no such
assignment shall release the Company from its obligations hereunder.  This
Agreement (including, without limitation, Executive’s obligations under Sections
3 and 4) may not be assigned or encumbered in any way by Executive without the
written consent of the Company.
           17.         Successors.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) shall be binding
upon and shall inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns.
           18.         Unenforceable Provisions.   If, and to the extent that,
any section, paragraph, part, term and/or provision of this Agreement would
otherwise be found null, void, or unenforceable under applicable law by any
court of competent jurisdiction, that section, paragraph, part, term and/or
provision shall automatically not constitute part of this Agreement.  Each
section, paragraph, part, term and/or provision of this Agreement is intended to
be and is severable from the remainder of this Agreement.  If, for any reason,
any section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
           19.          Remedies.
                        (a)          Executive agrees that a breach or violation
of Section 3 or 4 of this Agreement by Executive shall entitle the Company as a
matter of right, to an injunction, without necessity of posting bond, issued by
any court of competent jurisdiction, restraining any further or continued breach
or violation of such provisions.  Such right to an injunction shall be
cumulative and in addition, and not in lieu of, any other remedies to which the
Company may show themselves justly entitled, including, but not limited to,
specific performance and damages.  The parties specifically agree that the
remedy of damages alone is inadequate.
                         (b)          In the event that Executive knowingly and
intentionally fails in any material respect to perform any of his material
obligations under this Agreement, the Company may elect (i) to cease any
payments under the Employment Agreement and recover all payments made to
Executive under the Employment Agreement on or subsequent to the date of the
failure, (ii) obtain an injunction and/or (iii) exercise any and all other
remedies available by law.
                         (c)          Notwithstanding the foregoing subsection
(b), Executive  will have no liability or responsibility for: (i) inadvertent
disclosure or use of the Information if (x) he uses the same degree of care in
safeguarding the Information that the





--------------------------------------------------------------------------------





Company uses to safeguard information of like importance and (y) upon discovery
of such inadvertent disclosure or use of such material, Executive immediately
uses his best efforts, including the commencement of litigation, if necessary,
to prevent any use thereof by the person or persons to whom it has been
disclosed and to prevent any further incidental disclosure thereof; and (ii) ,
disclosure of Information (x) that is required by law, (y) that is made pursuant
to a proper subpoena from a court or administrative agency of competent
jurisdiction from a court or administrative agency of competent jurisdiction or
(z) that is made upon written demand of an official involved in regulating
Executive if before disclosure is made, Executive immediately notifies the
Company of the requested disclosure by the most immediate means of communication
available and confirms in writing such notification within one business day
thereafter.
          20.         Notice.   All notices, consents, requests, approvals or
other communications in connection with this Agreement and all legal process in
regard hereto shall be in writing and shall be deemed validly delivered, if
delivered personally or sent by certified mail, postage prepaid.  Unless changed
by written notice pursuant hereto, the address of each party for the purposes
hereof is as follows:
 
If to Executive :
If to the Company :
 
Matthew S. Lanigan
9320 Lakeside Boulevard , Suite 100
 
102 E. Bracebridge Circle
The Woodlands, Texas 77381
 
The Woodlands, Texas 77382
Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.
          21.          Descriptive Headings.   The descriptive headings of the
several sections of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any of the provisions
hereof.
          22.          Governing Law.   This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Louisiana
without regard to conflicts of law principles.
IN WITNESS WHEREOF, the parties have duly executed this Louisiana Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.
Signed:
_/s/ Matthew S. Lanigan______
 
Signed:
__/s/ Paul L. Howes________
 
Matthew S. Lanigan
 
 
Paul L. Howes
 
(Executive)
 
 
President & CEO
 
 
 
 
Newpark Resources, Inc








--------------------------------------------------------------------------------





ATTACHMENT A-1 (Restricted Areas)
States and areas in which Newpark Resources, Inc. currently does business:
1.
Alabama
26..
Montana
2.
Alaska
27.
Nebraska
3.
Arizona
28.
Nevada
4.
Arkansas
29.
New Hampshire
5.
California
30.
New Jersey
6.
Colorado
31.
New Mexico
7.
Connecticut
32.
New York
8.
Delaware
33.
North Carolina
9.
Florida
34.
North Dakota
10.
Georgia
35.
Ohio
11.
Hawaii
36.
Oklahoma
12.
Idaho
37.
Oregon
13.
Illinois
38.
Pennsylvania
14.
Indiana
39.
Rhode Island
15.
Iowa
40.
South Carolina
16.
Kansas
41.
South Dakota
17.
Kentucky
42.
Tennessee
18.
Louisiana
43.
Texas
19.
Maine
44.
Utah
20.
Maryland
45.
Vermont
21.
Massachusetts
46.
Virginia
22.
Michigan
47.
Washington
23.
Minnesota
48.
West Virginia
24.
Mississippi
49.
Wisconsin
25.
Missouri
50.
Wyoming

Other areas:
9.
The Gulf of Mexico, or what is commonly the “Gulf Coast  ”
 
 
10.
Western Canada

Louisiana Parishes in which Newpark Resources, Inc currently does business:
1.
Acadia
17.
Lafayette
2.
Allen
18.
Lafourche
3.
Assumption
19.
Livingston
4.
Avoyelles
20.
Plaquemine
5.
Beauregard
21.
Pointe Coupee
6.
Bossier
22.
Rapides
7.
Calcasieu
23.
Richland
8.
Cameron
24.
St.  Charles
9.
East Ascension
25.
St.  James
10.
East Baton Rouge
26.
St.  Landry
11.
Evangeline
27.
St.  Martin
12.
Grant
28.
St.  Mary
13.
Iberia
29.
St.  Tammany
14.
Iberville
30.
Terrebonne
15.
Jeff Davis
31.
Vermilion
16.
Jefferson
32.
Washington






--------------------------------------------------------------------------------





APPENDIX B
TEXAS AND NON-LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
           THIS UNFAIR COMPETITION, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
(this “Ancillary Agreement”) dated and effective as of April 22, 2016 is made by
Matthew S. Lanigan (“Executive”) and Newpark Resources, Inc. (the “Company”).
RECITALS:
           WHEREAS , Executive and the Company have entered into an Agreement
dated this date (the “Employment Agreement”), to which this Agreement is
ancillary and incorporated by reference, pursuant to which, among other things,
the Company agrees to make certain payments to Executive; and
           WHEREAS, pursuant to the Employment and Settlement Agreement, the
Company and Executive have agreed to enter into this Ancillary Agreement; and
           NOW, THEREFORE, in consideration of Executive’s Employment Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
          1.           Definitions.   Each capitalized term not defined herein
shall have the meaning assigned to that term in the Employment Agreement.
          2.           Confidentiality.   Executive acknowledges that in the
course of his relationship with the Company and its related entities Newpark
Drilling Fluids, Newpark Mats and Integrated Services, Newpark Canada, and other
affiliates (the “ Related Entities ” or referred to collectively with Newpark
Resources as the “ Company ”) he will in the future receive certain trade
secrets, programs, lists of customers and other confidential or proprietary
information and knowledge concerning the business of the Company and its Related
Entities (hereinafter collective referred to as “ Confidential Information ”)
which the Company desires to protect.  Executive understands that the
information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information.  Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose.  Executive further agrees to comply with the confidentiality
and other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters.  On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
          3.           Specific Covenants.
                        (a)           This Agreement.   The terms of this
Agreement constitute Confidential Information, which Executive shall not
disclose to anyone other than his spouse, attorney, accountant, or as may be
required by the Company or by law.
                        (b)           Company Property.   All written materials,
customer or other lists or data bases, records, data, and other documents
prepared or possessed by Executive during Executive’s employment with the
Company are the Company’s property.  All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property.  All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property.  At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company.  Included in the above are all such data that
Executive had access to, over, or possessed.  The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.





--------------------------------------------------------------------------------





                        (c)           Confidential Information; Non-Disclosure.
  Executive acknowledges and stipulates that the business of the Company is
highly competitive, cost and price sensitive, and that he in connection with his
work and job have had access to Confidential Information relating to the Company
Resource’s businesses and their methods and operations.  For purposes of this
Agreement, “ Confidential Information ” means and includes the Company’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources.  Confidential Information includes, by
way of example and without limitation, the following information regarding
customers, employees, contractors, its operations and its markets and the
industry not generally known to the public; strategies, methods, books, records,
and documents; recipes, technical information concerning products, equipment,
services, and processes; procurement procedures and pricing techniques; the
names of and other information concerning customers and those being solicited to
be customers, investors, and business relations (such as contact name, service
provided, pricing for that customer, type and amount of product used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; positions, plans, and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; raw materials purchasing or trading methodologies and
terms; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; prospective customers’ names and
locations; grids and maps; electronic databases; models; specifications;
computer programs; internal business records; contracts benefiting or obligating
the Company; bids or proposals submitted to any third party; technologies and
methods; training methods and training processes; organizational structure;
personnel information, including salaries of personnel; labor or employee
relations or agreements; payment amounts or rates paid to consultants or other
service providers; and other such confidential or proprietary information. 
Information need not qualify as a trade secret to be protected as Confidential
Information under this Agreement, and the authorized and controlled disclosure
of Confidential Information to authorized parties by Company in the pursuit of
its business will not cause the information to lose its protected status under
this Agreement.  Executive acknowledges and stipulates that this Confidential
Information constitutes a valuable, special, and unique asset used by the
Company in its businesses to obtain a competitive advantage over its
competitors.  Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position and economic
investment, as well as work for its employees.
                        (d)              Unfair Competition Restrictions.  
Executive agrees that for a period of twenty-four (24) months following the date
of his termination or such lesser period of time as is the maximum amount
permitted by law (“ Restricted Term ”), he will not, directly or indirectly, for
himself or for others, anywhere in those areas where the Company currently
(including the City of Houston and its surrounding counties, and in those cities
or counties or states listed in Attachment “B-1” attached hereto) (the “
Restricted Area ”) conducts or is seeking to conduct business of the same nature
as Newpark Resources and its Related Entities, do any of the following, unless
expressly authorized by the Chief Executive Officer of the Company: Engage in,
or assist any person, entity, or business engaged in, the selling or providing
of products or services that would displace the products or services that (i)
the Company is currently in the business of providing and was in the business of
providing, or is planning to be in the business of providing, at the time of the
execution of this Agreement, or (ii) that Executive had involvement in, access
to, or received Confidential Information about in the course of employment.  The
foregoing is expressly understood to include, without limitation, the business
of the manufacturing, selling and/or providing products or services of the same
type offered and/or sold by the Company.
          4.          Prohibition on Circumvention.   It is further agreed that
during the Restricted Term, Executive cannot circumvent these covenants by
alternative means or engage in any of the enumerated prohibited activities in
the Restricted Area by means of telephone, telecommunications, satellite
communications, correspondence, or other contact from outside the Restricted
Area.  Executive further understands that the foregoing restrictions may limit
his ability to engage in certain businesses during the Restricted Term, but
acknowledge that these restrictions are necessary to protect the Confidential
Information and business interests of the Company.
          5.          Proviso.  It is agreed that these covenants do not prevent
Executive from using and offering the general management or other skills that he
possessed prior to receiving access to Confidential Information and knowledge
from the Company.  This Agreement creates an advance approval process, and
nothing herein is intended, or will be construed as, a general restriction
against Executive’s pursuit of lawful employment in violation of any controlling
state or federal laws.  Executive is permitted to engage in activities that
would otherwise be prohibited by this covenant if such activities are determined
in the sole discretion of the Board of the Company, and authorized in writing,
to be of no material threat to the legitimate business interests of the Company.
          6.          Non-Solicitation of Customers.   For a period of
twenty-four (24) months following Executive’s termination of employment or
employment agreement, Executive agrees not to call on, service, or solicit
competing business from customers of the Company, in the Restricted Area, whom
he, within the previous twenty-four (24) months, (i) had or made contact with,
or (ii) induce or encourage any such customer or other source of ongoing
business to stop doing business with the Company. 





--------------------------------------------------------------------------------





This provision does not prohibit Executive from managing or providing other
services or products that are not a product or services currently offered by the
Company.
          7.          Non-Solicitation of Employees.   For a period of
twenty-four (24) months following the date of Executive’s termination of
employment or employment agreement, Executive will not, either directly or
indirectly, call on, solicit, encourage, or induce any other employee or officer
of the Company, whom he had contact with, knowledge of, or association within
the course of employment with the Company to discontinue his or his employment,
and will not assist any other person or entity in such a solicitation.
          8.          Non-Disparagement.   Executive covenants and agrees he
will not engage in any pattern of conduct that involves the making or publishing
of written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company or its respective management or products
and services.
          9.          Separability of Covenants.   The covenants contained in
Section 3 herein constitute a series of separate but ancillary covenants, one
for each applicable county in the State of Texas and/or each area of operation
in each state, county, and area as set forth in this Agreement or Attachment “B-
1” hereto.  If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 3 exceed the time, geographic, or occupational
limitations permitted by applicable law, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws.  Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding.  Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
          10.          Consideration.  Executive acknowledges and agrees that no
other consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 1 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.
          11.          Return of Items.  Upon termination and/or retirement,
Executive will return any computer related hardware or software, cell phone,
keys, or other data or company property in his possession or control, including
all customer list(s), pricing documents, etc., to the Company, except as may be
specifically provided for to the contrary in Executive’s Employment Agreement.
          12.          Meaning of Certain Terms.  The parties understand the
following phrases to have the following meanings:
                         (a)          The phrase “ carrying on or engaging in a
business similar to the business of the Company ” includes engaging, as
principal, executive, employee, agent, trustee, advisor, consultant or through
the agency of any corporation, partnership, association or agent or agency, in
any business which conducts business in competition with the Company (including
its Related Entities) or being the owner of more than 1% of the outstanding
capital stock of any corporation, or an officer, director, or employee of any
corporation or other entity, (other than the Company or a corporation or other
entity, affiliated with the Company) or a member or employee or any partnership,
or an owner or employee of any other business, which conducts a business or
provides a service in the Restricted Area in competition with the Company or any
affiliated corporation or other entity.  Moreover, the term also includes (i)
directly or indirectly inducing any current customers of the Company, or any
affiliated corporation or other entity, to patronize any product or service
business in competition with the Company or any affiliated corporation or other
entity, (ii) canvassing, soliciting, or accepting any product or service
business of the type conducted by the Company or any affiliated corporation or
other entity (iii) directly or indirectly requesting or advising any current
customers of the Company or any affiliated corporation or other entity, to
withdraw, curtail or cancel such customer’s business with the Company or any
affiliated corporation or other entity; or (iv) directly or indirectly
disclosing to any other person, firm, corporation or entity, the names or
addresses of any of the current customers of the Company or any affiliated
corporation or other entity or the rates or other terms on which the Company
provides services to its customers.  In addition, the term includes directly or
indirectly, through any person, firm, association, corporation or other entity
with which Executive is now or may hereafter become associated, causing or
inducing any present employee of the Company or any affiliated corporation or
other entity to leave the employ of the Company or any affiliated corporation or
other entity to accept employment with Executive or with such person, firm,
association, corporation, or other entity.





--------------------------------------------------------------------------------





                       (b)          The phrase “a business similar to the
business of the Company” means mat sales and rentals (site construction), and
drilling and completion fluids and related businesses.
                       (c)          The phrase “carries on a like business”
includes, without limitation, actions taken by or through a wholly-owned
subsidiary or other affiliated corporation or entity.
                        (d)          All references to the Company shall also be
deemed to refer to and include the Related Entities
          13.          Reasonable Restrictions.   Executive represents to the
Company that the enforcement of the restrictions contained in this Agreement
would not be unduly burdensome to Executive and acknowledges that Executive is
willing and able, subject to the Restricted Area as defined herein, to compete
in other geographical areas not prohibited by this Agreement.  The parties to
this Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
          14.          Entire Agreement.   Except with respect to the Employment
Agreement executed concurrently herewith, and with respect to certain matters
included in a separate Agreement being entered into between Executive and the
Company on the date of this Agreement (“ Appendix A and A-1 ”), this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Agreement and supersedes and is in full substitution for
any and all prior agreements and understandings whether written or oral between
said parties relating to the subject matter of this Agreement.  This Agreement
shall not supersede or substitute for, nor be superseded or substituted by, the
Employment Agreement, but shall have full force and effect concurrently
therewith.
          15.          Amendment.   This Agreement may not be amended or
modified in any respect except by an agreement in writing executed by the
parties in the same manner as this Agreement except as provided in Section 18 of
this Agreement.
          16.          Assignment.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) may not be assigned
by the Company in a manner inconsistent with 3.8 of Executive’s Employment
Agreement without the consent of Executive in connection with the sale, transfer
or other assignment of all or substantially all of the capital stock or assets
of, or the merger of, the Company provided that the party acquiring such capital
stock or assets or into which the company merges assumes in writing the
obligations of the Company hereunder and provided further that no such
assignment shall release the Company from its obligations hereunder.  This
Agreement (including, without limitation, Executive’s obligations under Sections
3 and 4) may not be assigned or encumbered in any way by Executive without the
written consent of the Company.
          17.          Successors.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) shall be binding
upon and shall inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns.
          18.          Unenforceable Provisions.   If, and to the extent that,
any section, paragraph, part, term and/or provision of this Agreement would
otherwise be found null, void, or unenforceable under applicable law by any
court of competent jurisdiction, that section, paragraph, part, term and/or
provision shall automatically not constitute part of this Agreement.  Each
section, paragraph, part, term and/or provision of this Agreement is intended to
be and is severable from the remainder of this Agreement.  If, for any reason,
any section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
          19.          Remedies.
                         (a)          Executive agrees that a breach or
violation of Section 3 or 4 of this Agreement by Executive shall entitle the
Company as a matter of right, to an injunction, without necessity of posting
bond, issued by any court of competent jurisdiction, restraining any further or
continued breach or violation of such provisions.  Such right to an injunction
shall be cumulative and in addition, and not in lieu of, any other remedies to
which the Company may show themselves justly entitled, including, but not
limited to, specific performance and damages.  The parties specifically agree
that the remedy of damages alone is inadequate.
                          (b)          In the event that Executive knowingly and
intentionally fails in any material respect to perform any of his material
obligations under this Agreement, the Company may elect (i) to cease any
payments due under the Employment Agreement and recover all payments made to
Executive under the Employment Agreement on or subsequent to the date of the
failure, (ii) obtain an injunction and/or (iii) exercise any and all other
remedies available by law.





--------------------------------------------------------------------------------





Notwithstanding the foregoing subsection (b), Executive  will have no liability
or responsibility for: (i) inadvertent disclosure or use of the Information if
(x) he uses the same degree of care in safeguarding the Information that the
Company uses to safeguard information of like importance and (y) upon discovery
of such inadvertent disclosure or use of such material, Executive immediately
uses his best efforts, including the commencement of litigation, if necessary,
to prevent any use thereof by the person or persons to whom it has been
disclosed and to prevent any further incidental disclosure thereof; and (ii) ,
disclosure of Information (x) that is required by law, (y) that is made pursuant
to a proper subpoena from a court or administrative agency of competent
jurisdiction from a court or administrative agency of competent jurisdiction or
(z) that is made upon written demand of an official involved in regulating
Executive if before disclosure is made, Executive immediately notifies the
Company of the requested disclosure by the most immediate means of communication
available and confirms in writing such notification within one business day
thereafter.
          20.          Notice.   All notices, consents, requests, approvals or
other communications in connection with this Agreement and all legal process in
regard hereto shall be in writing and shall be deemed validly delivered, if
delivered personally or sent by certified mail, postage prepaid.  Unless changed
by written notice pursuant hereto, the address of each party for the purposes
hereof is as follows:
 
If to Executive :
If to the Company :
 
Matthew S. Lanigan
9320 Lakeside Boulevard, Suite 100
 
102 E. Bracebridge Circle
The Woodlands, Texas 77381
 
The Woodlands, Texas 77382
Attn: Chief Executive Officer



Notice given by mail as set out above shall be deemed delivered only when
actually received.     
          21.          Descriptive Headings.   The descriptive headings of the
several sections of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any of the provisions
hereof.
          22.          Governing Law.   This Appendix B shall be governed by and
construed and enforced in accordance with the laws of the State of Texas (other
than the choice of law principles thereof).
          IN WITNESS WHEREOF, the parties have duly executed this Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.
Signed:
_/s/ Matthew S. Lanigan______
 
Signed:
__/s/ Paul L. Howes________
 
Matthew S. Lanigan
 
 
Paul L. Howes
 
(Executive)
 
 
President & CEO
 
 
 
 
Newpark Resources, Inc










--------------------------------------------------------------------------------





ATTACHMENT B-1 (Restricted Areas)
Areas in which Newpark Resources, Inc. currently does business:
1.
Alabama
26..
Montana
2.
Alaska
27.
Nebraska
3.
Arizona
28.
Nevada
4.
Arkansas
29.
New Hampshire
5.
California
30.
New Jersey
6.
Colorado
31.
New Mexico
7.
Connecticut
32.
New York
8.
Delaware
33.
North Carolina
9.
Florida
34.
North Dakota
10.
Georgia
35.
Ohio
11.
Hawaii
36.
Oklahoma
12.
Idaho
37.
Oregon
13.
Illinois
38.
Pennsylvania
14.
Indiana
39.
Rhode Island
15.
Iowa
40.
South Carolina
16.
Kansas
41.
South Dakota
17.
Kentucky
42.
Tennessee
18.
Louisiana
43.
Texas
19.
Maine
44.
Utah
20.
Maryland
45.
Vermont
21.
Massachusetts
46.
Virginia
22.
Michigan
47.
Washington
23.
Minnesota
48.
West Virginia
24.
Mississippi
49.
Wisconsin
25.
Missouri
50.
Wyoming

Other states or areas in which Newpark Resources, Inc currently does business:
9.
Western Canada
 
 
10.
Gulf of Mexico (off the “ Gulf Coast ”)






--------------------------------------------------------------------------------





Texas Counties in which Newpark Resources, Inc currently does business:
1.
Andrews
21.
Ector
41.
Karnes
61.
Panola
81.
Upton
2.
Aransas
22.
Fayette
42.
Kenedy
62.
Pecos
82.
Val Verde
3.
Austin
23.
Fort Bend
43.
Kleberg
63.
Polk
83.
Victoria
4.
Bee
24.
Freestone
44.
Lavaca
64.
Reagan
84.
Waller
5.
Bienville
25.
Gaines
45.
Leon
65.
Reeves
85.
Washington
6.
Borden
26.
Galveston
46.
Liberty
66.
Robertson
86.
Webb
7.
Brazoria
27.
Glasscock
47.
Limestone
67.
Roosevelt
87.
Wharton
8.
Brazos
28.
Goliad
48.
Live Oak
68.
Rusk
88.
Winkler
9.
Brooks
29.
Gregg
49.
Loving
69.
San Patricio
89.
Yoakum
10.
Burleson
30.
Hardin
50.
Lubbock
70.
Schleicher
90. 
Zapata
11.
Calhoun
31.
Harris
51.
Marion
71.
Scurry
 
 
12.
Cameron
32.
Harrison
52.
Matagorda
72.
Shelby
 
 
13.
Chambers
33.
Hidalgo
53.
McMullen
73.
Snyder
 
 
14.
Cochran
34.
Hockley
54.
Montgomery
74.
Starr
 
 
15.
Colorado
35.
Houston
55
Motley
75
Sterling
 
 
16.
Crane
36.
Howard
56.
Nacogdoches
76.
Terrell
 
 
17.
Crockett
37.
Jackson
57.
Navarro
77.
Terry
 
 
18.
Culberson
38.
Jefferson
58.
Newton
78.
Titus
 
 
19.
Dewitt
39.
Jim Hogg
59.
Nueces
79.
Tom Green
 
 
20.
Duval
40.
Jim Wells
60.
Orange
80.
Upshur
 
 










